Ostrander, J.
(dissenting). The owner of premises leased them for the term of three years from August 1, 1904, for the sum of $2,160, payable at the rate of $60 per month, in advance. The lessees covenanted' that, “ at the end of said term, they shall and will peaceably and *504quietly leave, surrender and yield up the said premises unto the said party of the first part, her heirs and assigns. ” The lessor covenanted for herself and her heirs and assigns that if the parties of the second part paid the rent reserved in the manner provided, and performed all covenants made by them, they might enjoy and possess the premises for and during the term aforesaid. Lessees covenanted that they would not assign the lease or sublet any part of the premises without the written assent of the lessor. In the body of the lease is the following provision:
“And the said parties of the second part at the end of the said three years may have the privilege of renewing this lease at ’the same rental for so long a term as said parties of the second part may see fit, upon the same terms and conditions as in this lease contained, with this exception : That on and after three years from said August 1,1904, the said party of the first part shall have the privilege of entering and occupying said premises and terminating said lease, in case she wishes to rebuild upon said premises, upon giving said parties of the second part sixty (60) days’notice in writing of such intention; but, during the three years comprising the term of this lease, the said party of the first part to have no such right to terminate said lease.”
The vendee of the lessor on May 29, 1907, served upon one of the lessees and upon a sublessee a notice, which reads:
“To John Kerreos and Peter Ellis:
“Please take notice that you are hereby required to quit, surrender and deliver up possession to me of the premises hereinafter described, which you now hold of me, as my tenant, on or before the first day of August, A. D. 1907, for the reason that I intend to terminate your tenancy, and to repossess the whole of such premises on the date above mentioned, said premises being described as follows, to wit: The store No. 3C3 Woodward avenue, in the city of Detroit, county of Wayne and State of Michigan. This notice is given in accordance with a provision contained in a certain lease of said premises made and *505executed by one Elizabeth H. Cady to the said John Kerreos and Peter Ellis.
“H. H. Stender.
“ Dated at Detroit, Wayne county, Michigan, the 29th day of May, A. D. 1907.”
On or about July 27, 1907, the tenants gave the owner the following notice:
“July 27, 1907.
“ Mr. H. H. Stender,
“City.
“Dear Sir: The lease of the store, 308 Woodward avenue, Detroit, Michigan, which we hold, expires on the first day of August next. Under the provisions of said lease we have the privilege of renewing said lease at the same rental for so long a term as we may see fit, upon the same terms and conditions as in said lease contained, and we therefore hereby give you notice that we demand a renewal of the lease, dated the 14th day of September, A. D. 1904, in which Elizabeth H. Cady is mentioned as the party of the first part, for the store known as 303 Woodward avenue, Detroit, Michigan, for the term of fifty years from and after August 1, A. D. 1907, according to the provisions under our present lease. We give this notice to you for the reason that we understand that you have purchased said property from Elizabeth H. Cady, and are now the present owner. You will kindly have a renewal made out for us to sign.
“Yours truly,
“John Kerreos and Peter Ellis.”
The owner, on August 2, 1907, instituted summary proceedings to recover possession of the premises. The plea of the defendants was “not guilty,” and the special defense set up was that the notice to quit was insufficient and void because it did not conform to the notice required to be given by the lease, it did not state that the intention was to rebuild upon the premises, it was prematurely given, and was given by the owner of the property and not by the lessor. Defendants appealed from the judgment of the circuit court commissioner to the circuit court for the county of Wayne, in which court a verdict for the complainant was directed by the court. The evidence *506was that the complainant bought with notice of and subject to the rights created by the lease, and that the tenants had attorned to him. The testimony for complainant tended to prove that the subtenant was in by virtue of the consent (whether written or oral does not appear) of the original owner; on the part of defendants, that they were not in arrears for rent. The contentions of the lessees, appellants, have been sufficiently indicated. On the part of the appellee it was and is contended: (a) That the covenant to renew the lease is void for uncertainty; (6) that the lease expired by its own terms; (c) that the notice given is a sufficient notice of a wish to rebuild. There was no testimony, aside from the notice given to the tenants, tending to prove a desire or intention on the part of the owner to rebuild.
The agreement is that the lessees, if they do whatever is stipulated to be done by them, shall enjoy the premises for a term of three years from August 1, 1904. At the end of this term they may, at their election, enjoy them for a further term, the duration of which they may nominate, paying the rent, and upon the occasions, stipulated in the lease. Fairly interpreted, the provision for a renewal of the lease does not mean that the lessees, upon the expiration of the fixed term, may continue to occupy the premises for an indefinite period, or at their will. Nor is it to be supposed that the parties to the lease contemplated that the tenants should relinquish possession at the end of the three years, take a new lease and immediately re-enter. The intention of the contracting parties, gathered from the whole instrument, is to make a present agreement for an additional or further term to begin in the future, requiring only lapse of the preceding term and the election of the lessees to become a lease in prsesenti. There is no rule which requires courts, notwithstanding the evident intention of parties, expressed in fitting terms, to construe a clause such as is in question here as a mere covenant for a lease or for the renewal of a lease. No one would doubt that, if the duration of the second or fur*507ther term had been fixed in the lease, it would be held to be a present demise of the premises for both terms, although the tenants reserved the right to elect whether or not the second term should begin at all. Delashman v. Berry, 20 Mich. 292; Beller v. Robinson, 50 Mich. 264; Brown v. Parsons, 22 Mich. 24; Darling v. Hoban, 53 Mich. 599; Brand v. Frumveller, 32 Mich. 215; Cooper v. Joy, 105 Mich. 374; Wright v. Kaynor, 150 Mich. 7. See, also, Wallace v. Bahlborn, 68 Mich. 87, 89, 90. The fact that the duration of the second term is not fixed in the lease, and is to be. fixed by the lessor, does not call for the application of a different rule.
Assuming, as we must, that the property is demised by the written lease for a term and for a further term, is the contract legally infirm ? If there is an infirmity, it must arise out of the fact that the duration of the term was, when the contract was entered into, uncertain. For that matter, it was uncertain whether there would be a second term. So in Brand v. Frumveller, supra, and in Brush v. Beecher, 110 Mich. 597, it was uncertain what rent would be demanded during the second term. In those cases the amount of the rent was to be determined by arbitrators, to be chosen by the parties. There was a mutual undertaking to make the uncertainty certain if a further term was entered upon by a designated method. It was not supposed that the uncertainty avoided the contract. Here the commencement of the second or further term is made certain by the lease. It is the demise of the owner who is content that his lessees shall make the duration of the term certain. * There is no want of mutuality. Fairly construed, the contract is that, when the election to hold for a further term is made, which must be before or immediately upon the termination of the three years’ term, there must be also a fixing of the duration of the term to be made known to the lessor. The owner so understood it, as is evidenced by the notice which he served. The lessees so understood the meaning and acted in con-*508fortuity with that understanding. The lease and this writing were sufficient to satisfy the statute of frauds. If they had nominated a term, the length of which, if originally agreed upon, would have violated the rule against perpetuities, a different question would be presented. They did no such thing. It will not be presumed that it was the intention of either party that a perpetuity was to be created, nor should the contract receive the construction that under its terms one might be created. Brush v. Beecher, supra. The contract is not void because of uncertainty or for want of mutuality. It is good as a present demise of premises for a term and for a further term at the option of the lessees. In Western Transportation Co. v. Lansing, 49 N. Y. 499, in which an able opinion was written, a case much like the instant case upon the facts, the conclusion reached was that the contract and action on the part of the lessees created at most a tenancy from year to year, determinable at the will of either party upon giving proper notice; but this result was reached upon a construction of the lease which denied the power of the lessee to name any definite term. The reasoning indulged, applied to the facts of this case, leads to the conclusion just stated. See, also, Holley v. Young, 66 Me. 520.
It is contended that the notice given by the owner to the tenants is ineffectual to determine the lessees’ right to possession because: First, it does not state that it is the intention of the owner to rebuild; second, it was prematurely given; third, by the terms of the contract the right to make the election belonged to the lessor only. The objection last stated will be first considered. The privilege of re-entry is not in terms reserved to the assignee of the lessor. The renewal clause is an entirety. Assuming that the lessees have done precisely what is required to secure a further term, they have done it pursuant to and by force of the stipulation in the lease which also permits the re-entry of the lessor. The estate created was as to the added term one upon condition. Shaw v. *509Hoffman, 25 Mich. 162,172; Hadley v. Bernero, 97 Mo. App. 314; Roberts v. McPherson, 62 N. J. Law, 165; Millan v. Kephart, 18 Grat. (Va.) 1; Sloan v. Cantrell, 5 Cold. ( Tenn.) 571. It is a provision which affects the use, value, and enjoyment of the premises. It would, therefore, as matter of law, inure to the benefit of the assignee of the reversion. I am satisfied, also, that it was the understanding of the parties to the lease that the right to rebuild was not a mere personal right of the lessor.
Whether the notice was prematurely given, and whether it was a sufficient notice, are questions which may properly he considered together. Assuming that the demise was for a term of three years, and, at the election of the lessees, for a further term, then, if the reason for 'terminating the tenancy was a desire to rebuild the premises, the notice to quit was not premature. The lease does not specify that the notice can be given only after the expiration of three years. On the contrary, it specifies that “on and after three years from said August 1, 1904, the said party of the first part shall have the privilege of entering and occupying said premises and terminating said lease.” Notice of an intention to re-enter at the expiration of three years is as much required, and is as much for the benefit of the lessees if they proposed to remain for an additional term, as is notice of an intention to re-enter at a later time. It is contended that the notice specifies that the owner desired to rebuild because it contains the words:
“This notice is given in accordance with a provision ■contained in a certain lease of said premises made and executed,” etc.
If we direct attention entirely to the stipulation referred to, it is clear, I think, that it refers, not to notice of an intention to re-enter alone, but to notice of an intention to rebuild. “Wishes to rebuild ” is, in this lease, equivalent in meaning to “intends to rebuild;” but the sufficiency of *510the notice must be determined, upon this point, by what appears in the lease and in the notice, and not by evidence aliunde. There are various stipulations in the lease, breach of which, by the lessees, would give the landlord the right to re-enter. To enforce such a right, a notice would be required. If it was not claimed that the lessees were in default, but, as was and is contended, that the. provision for the additional term was not binding upon, the assignee of the lessor, still a notice to quit, if not required, was at least a most reasonable precaution, to prevent the tenants holding over after the expiration of the term created by the lease. The notice which was given does not conclude the owner from resting his right to possession, as he does, upon the invalidity of the provision for a further term. His judgment rests upon the ruling, in the court below, that the provision in the lease for a further term is invalid, and that the tenants, if they held possession after the expiration of three years, would be tenants from month to month. If the lessees had submitted to the determination of the trial court, it could not be said that the owner had dispossessed them because he desired to rebuild; and if it had appeared that he had no such desire or intention — if he had immediately let the premises to others at an increased rental — they would have had no remedy. If, notwithstanding his notice, it. is open to the owner to deny, and I think it is, that he ever intended to rebuild or to notify the lessees to that effect, the notice is not the one required by the contract. The tenants were entitled to an unequivocal declaration of such intention before they could be held to be wrongfully in possession of the demised premises. We are referred to decisions, among them the Tennessee and the Virginia cases already noticed, and in the Matter of Coatsworth, 160 N. Y. 114, supposed to sustain the contention that the notice given is the notice required by the lease. Neither of them is authority for the proposition, and Millan v. Kephart and Sloan v. Cantrell, supra, seem to be precisely opposed to it.
*511The judgment of the circuit court and of the commissioner’s court should be reversed, with costs of all courts to appellants.
Grant and Brooke, JJ., concurred with Ostrander, J.